

114 S2285 IS: Lumbee Recognition Act
U.S. Senate
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2285IN THE SENATE OF THE UNITED STATESNovember 17, 2015Mr. Burr introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo provide for the recognition of the Lumbee Tribe of North Carolina, and for other purposes.
	
 1.Short titleThis Act may be cited as the Lumbee Recognition Act.
 2.Federal recognitionThe Act of June 7, 1956 (70 Stat. 254, chapter 375), is amended—
 (1)by striking section 2; (2)in the first sentence of the first section, by striking That the Indians and inserting the following:
				
 3.Designation of Lumbee IndiansThe Indians; (3)in the preamble—
 (A)by inserting before the first undesignated clause the following:  1.FindingsCongress finds that—;
 (B)by designating the undesignated clauses as paragraphs (1) through (4), respectively, and indenting appropriately;
 (C)by striking Whereas each place it appears;
 (D)by striking and after the semicolon at the end of each of paragraphs (1) through (3) (as so designated); and (E)in paragraph (4) (as so designated), by striking : Now, therefore, and inserting a period;
 (4)by moving the enacting clause so as to appear before section 1 (as so designated); (5)by striking the last sentence of section 3 (as designated by paragraph (2));
 (6)by inserting before section 3 (as designated by paragraph (2)) the following:  2.DefinitionsIn this Act:
 (1)SecretaryThe term Secretary means the Secretary of the Interior. (2)TribeThe term Tribe means the Lumbee Tribe of North Carolina or the Lumbee Indians of North Carolina.; and
 (7)by adding at the end the following:  4.Federal recognition (a)In generalFederal recognition is extended to the Tribe (as designated as petitioner number 65 by the Office of Federal Acknowledgment).
 (b)Applicability of lawsAll laws and regulations of the United States of general application to Indians and Indian tribes shall apply to the Tribe and its members.
 (c)Petition for acknowledgmentNotwithstanding section 3, any group of Indians in Robeson and adjoining counties, North Carolina, whose members are not enrolled in the Tribe (as determined under section 5(d)) may petition under part 83 of title 25 of the Code of Federal Regulations for acknowledgment of tribal existence.
						5.Eligibility for Federal services
 (a)In generalThe Tribe and its members shall be eligible for all services and benefits provided by the Federal Government to federally recognized Indian tribes.
 (b)Service areaFor the purpose of the delivery of Federal services and benefits described in subsection (a), those members of the Tribe residing in Robeson, Cumberland, Hoke, and Scotland counties in North Carolina shall be deemed to be residing on or near an Indian reservation.
 (c)Determination of needsOn verification by the Secretary of a tribal roll under subsection (d), the Secretary and the Secretary of Health and Human Services shall—
 (1)develop, in consultation with the Tribe, a determination of needs to provide the services to which members of the Tribe are eligible; and
 (2)after the tribal roll is verified, each submit to Congress a written statement of those needs.
							(d)Tribal roll
 (1)In generalFor the purpose of the delivery of Federal services and benefits described in subsection (a), the tribal roll in effect on the date of enactment of this section shall, subject to verification by the Secretary, define the service population of the Tribe.
 (2)Verification limitation and deadlineThe verification by the Secretary under paragraph (1) shall—
 (A)be limited to confirming compliance with the membership criteria set out in the constitution of the Tribe adopted on November 16, 2001; and
 (B)be completed not later than 2 years after the date of enactment of this section.
								6.Authorization to take land into trust
 (a)In generalThe Secretary may take into trust for the benefit of the Tribe land of the Tribe. (b)Treatment of certain landAn application to take into trust land located within Robeson County, North Carolina, under this section shall be treated by the Secretary as an on reservation trust acquisition under part 151 of title 25, Code of Federal Regulations (or a successor regulation).
 (c)Gaming activitiesLand taken into trust under this section shall be eligible, or considered to have been taken into trust, for class II gaming or class III gaming (as defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).
						7.Jurisdiction of State of North Carolina
 (a)In generalWith respect to land located within the State of North Carolina that is owned by, or held in trust by the United States for the benefit of, the Tribe, or any dependent Indian community of the Tribe, the State of North Carolina shall exercise jurisdiction over—
 (1)all criminal offenses that are committed; and
 (2)all civil actions that arise.
							(b)Transfer of jurisdiction
 (1)In generalSubject to paragraph (2), the Secretary may accept on behalf of the United States, after consulting with the Attorney General of the United States, any transfer by the State of North Carolina to the United States of any portion of the jurisdiction of the State of North Carolina described in subsection (a) pursuant to an agreement between the Tribe and the State of North Carolina.
 (2)RestrictionA transfer of jurisdiction described in paragraph (1) may not take effect until 2 years after the effective date of the agreement described in that paragraph.
 (c)EffectNothing in this section affects the application of section 109 of the Indian Child Welfare Act of 1978 (25 U.S.C. 1919).
 8.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act..